Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 8/29/22 has been entered. 

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim(s) 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al (US 2019/0199656) and Bennett et al (KR 20180008717A). 
(Please note that a copy of Bennett et al is provided that numbers lines in the same manner as that used in the Action.)

5.	Regarding claim 1, Foerster shows a computing system comprising a processor and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system (Figure 20, para 20 show the processor and memory configuration) to: obtain message data associated with a message being composed (para 4, 16, 23, 34 for example shows obtaining message data for a message being composed); analyze the message data to determine, via a classification model, a message type for the message being composed indicating a type of message and to determine a message context representation that is a data format indicating a context provided within the message being composed (para 45, 68, 69, 75 show using a classification model used to determine the message type as well as the representation of the context of the message such as the information component types and templates, and note in para 67-69 the format fits the email and message type being a question type); identify an expected context representation that is a data format indicating expected context associated with the message type of the message (para 41, 67-70, 88-89, 93-94 show identifying expected context such as a matching reply according to the message information type being a question type, and according to its content); determine an absent context missing in the message being composed based on a comparison of the message context representation with the expected context representation (para 35, 41, 67, 69 show a set of context representations such as likely replies and Figures 2, 5, 67-70, 75-76 show determining where the message is deficient in context while it is being composed, based on comparing it to the expectations based on the set of context representations); and provide a recommendation related to the absent context missing in the message being composed (para 34, 41-42, 62-64, 75 show the suggestion modules giving recommendations related to the deficient context in the message composition).  Foerster does not go into the explicit details that the identifying of an expected context is based on the determined message type for the message being composed per se, or that the expected context comprises text that is expected to occur in messages of the determined message type, but Foerster does show the expected context comprises text that is expected to occur in that particular message based on its context type as explained above.  Furthermore, Bennett shows identifying an expected context based on the determined message type for the message being composed (lines 670-723 show that based on the determined type being for example a request/commitment type, the expected context is identified to be information such as the time or date of the task), and that the expected context comprises text that is expected to occur in messages of the determined message type (again lines 670-723 shows identifying the expected context as text comprising for example a time and date to the task one is requesting or committing).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would help provide text that is expected to occur in the message.

6.	Regarding claim 2, the message comprises an email (Foerster para 31, 34, 62 for example), and the message data comprises message content, an indication of a message recipient, and a message subject line (see Foerster Figure 3 for example).

7.	Regarding claim 3, please note the alternative recitation in the claim.  The message context representation data format and expected context representation data format may each comprise a vector format generated via a deep neural network (Foerster para 35, 36, 67 show the neural network and corresponding representation data format).

8.	Regarding claim 5, please note the alternative recitation.  Bennett shows the task context type based on the message type, which determines the message context representation accordingly (Bennett lines 705-723 show the task context type based on the request/commitment message type, which determines the message context representation and format of recommendation accordingly).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would help provide appropriate text in the correct format for the message.

9.	Regarding claim 7, determining the absent context comprises determining similarity of the message context representation and the expected  context representation (Foerster para 41, 67-70, 75-76 show the similarity of the question-reply context to the set of the set of same types of questions and replies, and based on that absent or deficient context is determined).

10.	Regarding claim 8, the recommendation provides an indication of the absent context missing in the message being composed (para 34, 41-42, 62-64, 75 show the recommendation/suggestion indicates where the deficiency may be corrected in the message being composed).

11.	Regarding claim 9, the message data comprises an indication of a message recipient, and the message type is determined based on indication of the message recipient (Foerster para 64, 67-69, 75, 88 for example show determining the type of message based on the kinds of questions and information in the content, and Foerster para 33, 34, 40, 62 show that the content in tandem with the recipient helps determine the context and message type).  Also Bennett shows matching the context with message type as explained above (lines 670-723 show that based on the determined type being for example a request/commitment type, the expected context is identified to be information such as the time or date of the task).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would help provide text that is expected to occur in the message.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 4, 6, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al and Bennett et al and Chang et al (CN 105516499 A).
(Please note that a copy of Chang et al is provided that numbers paragraphs in the same manner as that used in the Action.)

14.	Regarding claim 4, Foerster and Bennett do not go into the specific details that the message type is determined using a multi-class classification model per se, but they do use classification models (for example Foerster para 67-69 and 75, and Bennett lines 759-771).  Furthermore, such as model is commonly used.  For example, Chang para 111, 118, and 129 uses a multi-classification model to determine a message type, such as junk/spam message.  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, especially as modified by Bennett, because it would provide an efficient classification model to determine the message type.

15.	Regarding claim 6, Foerster and Bennett do not go into the specific details that the set of context representations are identified via a context database per se, the context database including a record having an indication of the message type and the set of context representations.  Chang however does show the context database including a record having an indication of the message type and the set of context representations (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, especially as modified by Bennett, because it would provide an efficient way to associate the context representations with the message types.

16.	Regarding claim 10, Foerster shows a computer-implemented method for facilitating message composition (para 4, 16, 23, 34 for example shows obtaining message data for a message being composed), the method comprising: determining that a first expected context is absent from the message being composed based on a similarity analysis of an expected context representation with a message context representation that is a data format  indicating context within the message (para 35, 41, 67, 69 show a set of context representations such as likely replies and Figures 2, 5, 67-70, 75-76 show determining where the message is deficient in context while it is being composed, based on comparing it to the expectations based on the set of context representations, and note in para 67-69 the format fits the email and message type being a question type); and providing a recommendation indicating that the expected context is absent from the message (para 34, 41-42, 62-64, 75 show the suggestion modules giving recommendations related to the deficient context in the message composition).  Foerster does not go into the details of determining, via a multi-class classification model, a message type associated with a message being composed; and based on the message type, identifying, via a context database, an expected context representation that is a data format indicating an expected context corresponding with the determined message type.  Chang however does show determining, via a multi-class classification model, a message type associated with a message being composed (para 111, 118, and 129 uses a multi-classification model to determine a message type, such as junk/spam message).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would provide an efficient classification model to determine the message type.  Furthermore, Chang shows identifying, via a context database, a set of context representations indicating a set of expected contexts corresponding with the determined message type (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.  Foerster does not go into the explicit details that the identifying of an expected context is based on the determined message type for the message being composed per se, or that the expected context comprises text that is expected to occur in messages of the determined message type, but Foerster does show the expected context comprises text that is expected to occur in that particular message based on its context type as explained above.  Furthermore, Bennett shows identifying an expected context based on the determined message type for the message being composed (lines 670-723 show that based on the determined type being for example a request/commitment type, the expected context is identified to be information such as the time or date of the task), and that the expected context comprises text that is expected to occur in messages of the determined message type (again lines 670-723 shows identifying the expected context as text comprising for example a time and date to the task one is requesting or committing).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would help provide text that is expected to occur in the message.

17.	Regarding claim 11, Foerster shows the similarity analysis comprises determining a similarity score indicating similarity between the expected context representation and the message context representation (para 70, 76, 90, 95, 102 show the similarity scores used to indicate expected context questions and replies within the message).  As explained for claim 10, these context representations are identified via the context database in Chang (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.

18.	Regarding claim 12, the recommendation prompts a user to include the first expected context in the message being composed (Foerster para 4, 77, 91, 98 show prompting the user to include the expected context in the message).

19.	Regarding claim 13, the context database comprises a set of message types and corresponding context representations (Chang para 65-67, 80-81 show the database storing more than one message type such as spam and not spam, and associating with corresponding context representations such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.

20.	Regarding claim 14, the set of message types are input into the context database via a graphical user interface (Foerster Figures 3, 4A-B, para 40, 64, 75, 79-85 show that the type of message based on question and reply paradigm, may be inputted, via a graphical user interface).

21.	Regarding claim 15, Foerster does not go into the explicit details that the expected context corresponding with the determined message type comprises text that is expected to occur in messages of the determined message type, but Foerster does show the expected context comprises text that is expected to occur in that particular message based on its context type as explained above.  Furthermore, Bennett shows identifying an expected context based on the determined message type for the message being composed (lines 670-723 show that based on the determined type being for example a request/commitment type, the expected context is identified to be information such as the time or date of the task), and that the expected context comprises text that is expected to occur in messages of the determined message type (lines 670-723 shows identifying the expected context as text comprising for example a time and date to the task one is requesting or committing).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would help provide text that is expected to occur in the message.

22.	Regarding claim 16, Foerster shows one or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method (Figure 20, para 20 show the processor and memory configuration) for facilitating error detection (abstract shows it is for detecting errors in a draft message), the method comprising: identifying, a first context representations indicating a first expected context corresponding with a first message type determined for a message being composed (para 41, 67-70, 88-89, 93-94 show identifying expected context such as matching reply according to message information type and content while it is being composed); determining that the first expected context is missing from the message being composed based on a comparison of the first context representation with a message context representation that is in a data format indicating a context within the message being composed (para 35, 41, 67, 69 show a set of context representations such as likely replies and Figures 2, 5, 67-70, 75-76 show determining where the message is deficient in context while it is being composed, based on comparing it to the expectations based on the set of context representations, and note in para 67-69 the format fits the email and message type being a question type); and providing a recommendation related to the first expected context (para 34, 41-42, 62-64, 75 show the suggestion modules giving recommendations related to the deficient context in the message composition). Foerster does not go into the details that the context representations are identified via a generated context database that includes a set of message types and corresponding context representations each comprising a data format indicating an expected context for the corresponding message type.  Chang however does show the generated context database that includes a set of message types and corresponding context representations that represent expected contexts for the corresponding message type (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.  Foerster does not go into the explicit details that the identifying of an expected context is based on the determined message type for the message being composed per se, or that the expected context comprises text that is expected to occur in messages of the determined message type, but Foerster does show the expected context comprises text that is expected to occur in that particular message based on its context type as explained above.  Furthermore, Bennett shows identifying an expected context based on the determined message type for the message being composed (lines 670-723 show that based on the determined type being for example a request/commitment type, the expected context is identified to be information such as the time or date of the task), and that the expected context comprises text that is expected to occur in messages of the determined message type (again lines 670-723 shows identifying the expected context as text comprising for example a time and date to the task one is requesting or committing).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would help provide text that is expected to occur in the message.

23.	Regarding claim 17, the data format of each context representation in the set of corresponding context representations comprises a vector generated via a deep neural network (Foerster para 35, 36, 67 show the neural network and corresponding representation data format).

24.	Regarding claim 18, the first message type for the message being composed is determined based on a recipient of the message being composed (Foerster para 64, 67-69, 75, 88 for example show determining the type of message based on the kinds of questions and information in the content, and Foerster para 33, 34, 40, 62 show that the content in tandem with the recipient helps determine the context and message type.  Also Bennett shows matching the context with message type as explained above - lines 670-723 show that based on the determined type being for example a request/commitment type, the expected context is identified to be information such as the time or date of the task.  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would help provide text that is expected to occur in the message); and at least one of the message types of the set of message types (which would be included in the context database given the combination with Chang as explained for claim 16) corresponds with the recipient (Foerster para 34-36, 60-61 show the model identifies a message type based on user information).

25.	Regarding claim 19, at least a portion of the set of message types or the corresponding context representations are predetermined and input via a graphical user interface (Foerster Figures 3, 4A-B, para 40, 64, 71 show inputting message types or expected reply contexts via a graphical user interface).  Chang however does show the generated context database that includes a set of message types and corresponding context representations that represent expected contexts for the corresponding message type (para 65-67, 80-81 show the database storing the message type and association with context such as telephone number and other information). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Foerster, because it would provide an efficient way to associate the context representations with the message types.

26.	Regarding claim 20, at least a portion of the set of message types or the corresponding context representations are automatically determined via machine learning (Foerster para 67-70, 88-94, 100 show using machine learning to determine message types and expected contexts).

27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Rogynskyy (US 2019/0361860) uses multi-class classification models in an electronic message system.
b) Yang (CN 108616446) uses classification models to determine target categories of messages in order to obtain specific information types.
c) Pramod (US 2021/0142196) uses classification models to provide recommendations.
d) Lee-Goldman (US 2016/0042069) shows determining a message has a query.

28.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues the newly amended features, but Bennett is brought in to show these.  

29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174